On Motion for Rehearing.
Appellant vigorously insists in her motion for rehearing that we have misconstrued both the facts and her theories of recovery. She urges that the insured did not himself make any false representations, but that the false statements in the application regarding the applicant’s health, which appellant still concedes were false, were written in the application by the agent without the knowledge of the applicant.
Appellant must nevertheless be denied a recovery because of the provisions of the policy to the effect that it should not become effective until and unless delivered to the applicant while in good health. Great National Life Insurance Co. v. Hulme, 134 Tex. 539, 136 S.W.2d 602. Also, under authority of the Hulme case, supra, and Lindley v. Franklin Fire Ins. Co., by the Commission of Appeals, 152 S.W.2d 1109, the false statements contained in the application will defeat a recovery, even though the agent wrote the statements without the knowledge of the applicant.
Appellant’s motion for rehearing is overruled.